          Case 1:20-cr-00205-GBD Document 17 Filed 03/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  -   -   -   -   -    -    -   -   -   -   -   -   -   -   -   -   -   -   X


  UNITED STATES OF AMERICA

                           - v. -

  ALAN SEIDEL,

                                    Defendant.
                                                            - - - -         X


                      Defendant Alan Seidel, who is accused of violating

Title 18, United States Code, Section 1ooj1, having being

advised of the nature of'the charge and of his rights, hereby

waives,       in open Court, prosecuti2>·n by indictment and consents

that the proceeding may be by information instead of by

indictment.




Dated:            New York, New York
                  March 12, 2020
